BLACKMAR, Chief Justice,
concurring.
I concur.
The specification of the statutory aggravating circumstance, in the language of the statute, is sufficient as a “pleading” to support the trial of the issue and the instruction of the jury in accordance with such portions of § 565.032.2(7), RSMo 1986, and MAI-CR 3d 313.40 (adopted in response to Newlon v. Armontrout, 885 F.2d 1328 (8th Cir.1989)) as are supported by the evidence. Thus the jury is expressly instructed in terms of the narrowing construction of State v. Preston, 673 S.W.2d 1, 10-11 (Mo. banc 1984).
I am not prepared to commit myself at this time to the endorsement of each of the circumstances detailed in Preston, as sufficient under Godfrey v. Georgia, 446 U.S. 420, 100 S.Ct. 1759, 64 L.Ed.2d 398 (1980) and Maynard v. Cartwright, 486 U.S. 356, 108 S.Ct. 1853, 100 L.Ed.2d 372 (1988). Such a commitment is not necessary. Nor is it necessary to express a view as to the possible application of State v. Feltrop, 803 S.W.2d 1 (Mo. banc 1991), which would apparently authorize the trial judge to cure the effect of erroneous instructions on sentencing. The prosecution has laid sufficient foundation to permit the bifurcated trial to proceed. The trial judge had no authority to take action which would finally remove the death penalty from the case.
I concur.